Citation Nr: 0944201	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-32 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected persistent trapezius strain of a chronic nature, 
with paresthesias of the non-dominant left shoulder 
(hereinafter referred to as "left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1998 to April 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), for further development and 
adjudicative action in April 2008, November 2008, and March 
2009.  The case has now been returned to the Board for 
further appellate review.


FINDING OF FACT

The evidence of record does not show that the range of motion 
of the Veteran's service-connected left shoulder is limited 
to shoulder level or midway between his side and shoulder 
level.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 



By letters dated in August 2004 and April 2008, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

As to the issue of a higher initial disability rating for the 
now service-connected left shoulder disability, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service 
treatment records have been obtained.  He was provided a VA 
medical examination in January 2005.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.

The claims file reflects that VA examinations were scheduled 
for the Veteran in May, July, and December of 2008.  However, 
it was unclear from a review of the claims file whether the 
Veteran receieved adequate notice prior to the scheduled 
examinations.  Thus, the claim was remanded in March 2009 for 
the purpose of ascertaining whether proper notice was issued 
to the Veteran; if proper notice was not received, the 
Veteran was scheduled for a VA examination.  Accordingly, the 
Veteran was scheduled for a VA examination in April 2009.  An 
April 2009 record from the RO reflects that the Veteran was 
mailed notice of the scheduled examination in March 2009.  
However, he failed to report as scheduled.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (While this regulation states that failure 
to attend an examination in conjunction for a claim for an 
increase will be denied, as this matter concerns an initial 
rating claim, the Board considers this regulation in a light 
most favorable to the Veteran in determining that this is an 
original claim rather than a claim for an increase).  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  As 
such, the Board will decide the claim for an increased 
initial disability rating as an original claim for 
compensation based upon the evidence of record.  38 C.F.R. § 
3.655(b).  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991). 
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings - does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap.. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6. 
 
When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.

The Merits of the Claim

The Veteran's left shoulder disability has been rated as 
noncompensable pursuant to Diagnostic Code 5201 which 
provides the rating criteria for limitation of arm motion.  
Under this diagnostic code provision, a 20 percent rating is 
assigned for motion of the minor (non-dominant) arm limited 
at the shoulder level.  A 20 percent rating is also assigned 
for limitation of motion of the minor arm to midway between 
the side and shoulder level (between 45 and 90 degrees), and 
the maximum 30 percent rating is assigned for limitation of 
motion of the minor arm to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201. 




In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I. 

The Veteran underwent a VA joints examination in January 
2005, at which time he reported having a persistent tingling 
sensation and pain in his left shoulder.  It was noted that 
his left shoulder pain flared up whenever he slept on his 
left shoulder or exercised twice a week. Additionally, he 
reported experiencing fatigue and weakness in his left 
shoulder.  He denied any stiffness, swelling, heat or 
redness, instability, or recurrent subluxation.  The Veteran 
indicated that he did not have much functional impairment 
during a flare up of his left shoulder symptomatology, as he 
was able to push through it.  He was noted to be right 
handed.

On physical examination, the Veteran's left shoulder did not 
exhibit any redness, swelling, or erythema.  Tenderness to 
palpation was noted over his trapezius musculature.  He was 
noted to have some paresthesias when the examiner pushed 
deeply over the left trapezius muscle that radiated into the 
shoulder.  Testing of the range motion of the left arm 
revealed the following:  forward flexion from 0 to 180 
degrees; abduction from 0 to 170 degrees; external rotation 
from 0 to 90 degrees; and internal rotation from 0 to 80 
degrees.  The trapezius was noted to be somewhat painful with 
resistant pull.  The diagnosis was persistent trapezius 
strain of a chronic nature with paresthesia.  The examiner 
stated that the Veteran noted fatigue in his shoulder and 
pain with repetitive activities, along with pain with 
prolonged use of the shoulder, such as holding and gripping.  
The examiner stated that the Veteran did not appear to be 
significantly disabled from this, outside of his occasional 
flare ups.

The Veteran has not indicated that he has recently sought 
medical treatment for his left shoulder disability since the 
effective date of service connection.  



Analysis

Having reviewed the evidence of record and all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the claim for a compensable 
disability rating for the Veteran's service-connected left 
shoulder disability.  The Board notes that a 20 percent 
rating is warranted when range of motion for the non-dominant 
arm is limited at the shoulder level or is midway between the 
side and shoulder level (between 45 and 90 degrees).  The 
competent medical evidence of record has shown that on 
examination in January 2005 forward flexion was to 180 
degrees and abduction was to 170 degrees.  Thus, left arm 
motion is not limited at the shoulder lever or limited to 
midway between the side and shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Accordingly, a compensable 
disability rating under Diagnostic Code 5201 is not 
warranted.  

In so determining, the Board recognizes the Veteran's reports 
of left shoulder pain, weakness, and fatigue, as documented 
in the January 2005 VA examination report.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).

In this case, however, there is no objective evidence of 
record as to the degree, if any, that the Veteran's left 
shoulder range of motion is limited by pain or weakness.  
Essentially, there is no objective medical evidence that the 
Veteran's left shoulder disability is limited by pain or 
weakness to warrant a compensable disability rating.  While 
the January 2005 VA examiner noted to have pain in his 
trapezius with resistant pull and some paresthesias, there 
was no indication from the January 2005 examination report 
that the Veteran's flexion, abduction or rotation was 
additionally limited by pain, weakness, or fatigue.  Indeed, 
the VA examiner ultimately stated that outside of the 
occasional flare ups, the Veteran did not appear to be 
significantly disabled.  The Veteran reported that he did not 
have much functional impairment during a flare up.  Thus, the 
Board finds that the effects of pain and fatigue reasonably 
shown by the record to be due to the Veteran's left shoulder 
disability are contemplated in the current evaluation.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also examined all other diagnostic code 
provisions pertinent to the left shoulder for the possible 
assignment of a compensable disability rating.  However, 
there is no evidence of ankylosis of the major scapulohumeral 
articulation (Diagnostic Code 5200), or fibrous union of the 
left humerus (Diagnostic Code 5202).  Thus, a compensable 
disability rating under any other applicable diagnostic code 
provision is not warranted. 

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears from 
the evidence of record to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's left shoulder disability warranted a 
compensable disability rating.

Finally, the Board finds that there is no indication that the 
Veteran's left shoulder disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a higher rating on an extra-schedular basis.  The left 
shoulder disorder is not productive of marked interference 
with employment or required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Indeed, the 
Veteran reported during the January 2005 VA examination that 
he did not have much functional impairment due to his left 
shoulder symptomatology.  In the absence of these factors, 
the criteria for submission for assignment of an extra-
schedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 
 
The Board thus concludes that the preponderance of the 
evidence is against an initial compensable rating for the 
Veteran's left shoulder disability.  As the preponderance of 
the evidence is against the claim on appeal decided herein, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).  Thus, the appeal is denied.  


ORDER

Entitlement to an initial compensable rating for service-
connected left shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


